DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Information Disclosure Statement, filed 14 February 2020 has been fully considered by the examiner. A signed copy is attached.
Acknowledgement is made of the preliminary amendment to the claims and specification filed on 14 February 2020, and the application is being examined on the basis of the amended disclosure.
Claims 1, 3, 5-8, 10, 12, 15, 17-19, 21-23, 25, 27-29 and 31 are pending. 
Claim 27 is objected to for containing allowable subject matter in dependent form.
Claims 1, 3, 5-8, 10, 12, 15, 17-19, 21-23, 25, 28-29 and 31 are rejected, grounds follow.


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
 Application’s status as a 35 USC 371 national stage application of PCT application PCT/GB2018/052318 is acknowledged.

Claim Objections
Claims 1, 3, 5-8, 10, 12, 15, 17-19, 21-23, 25, 27-29 and 31 objected to because of the following informalities:   
These claims recite “the sensing device”; which is not maximally clear, as there is both an “a sensing device” and “a second sensing device”, Examiner suggests correction to [a/the] “first sensing device”.
further, claim 1 is objected to for the apparent typo “a user is provided within[sic] an indication”, Examiner suggests correction to “a user is provided with an indication”.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “a container comprising an additive manufacturing machine and a container...” It is unclear to examiner the relationship between the container and the additive manufacturing machine and if the first a container is intended to encapsulate the entire machine and a second container, etc. Examiner suggests amendment to “a system comprising an additive manufacturing machine and a container…”

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 recites that it depends upon Claim 4, however Claim 4 has been canceled.  

Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation recited in Claim 31 (“the container is configured to communicate with the nearest available second sensing device in a confined environment”) is already recited in parent Claim 1 (“the container is configured to communicate with the nearest available second sensing device … of a confined environment”).  

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-8, 10, 12, 17-20, 22, 23, 25, 28, 29, and 31  is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al., UK Patent Application GB 2520161 A (hereafter CARROLL) in view of  Moser et al., US 4,930,229 (hereafter MOSER).

Regarding Claim 1, CARROL teaches:
A container (fig. 3, Page 10, line 22 “Pressure vessel 12”) adapted to store a quantity of metal powder, (fig., 3 Page 10, line 24 “powder 14”, may be metal see Page 5 line 8)  the container comprising:a container body (fig. 1, Main body 16) having an opening (fig. 1, valve 24)
and a sensing device for sensing the temperature of the powder and/or the humidity level inside the container, (Page 8, line 19 “A temperature sensor located within the pressure vessel for monitoring and/or logging the temperature of the powder”)
wherein a first reading (i.e. P1, see fig. 3)  received from the sensing device is compared to a second reading (i.e. P2 see fig. 3; and Page 7, line 12 “The interlock device may be configured to prevent opening the container into the AM device if certain parameters are out of range, for example, … an over-pressure… etc. in the container's outlet.”)
 received from a second sensing device (fig. 3, pressure sensor 58; see Page 13, line 17) configured to sense … an environment outside of the container,  (i.e. outlet tube 18, see fig. 3)
and wherein the container is configured to communicate with the nearest available second sensing device attached to a surface of a confined environment, (see fig. 3, pressure sensor 58 is the nearest second sensing device to the container 12 and is attached to the surface of the confined environment, i.e. outlet tube 18.)
and based on the first reading and the second reading, a user is provided within an indication about whether the container can be opened. (Page 7, line 12 “The interlock device may be configured to prevent opening the container into the AM device if certain parameters are out of range” (including pressure, see Page 7) nb. that is, the interlock being locked provides the user with an indication that the container cannot be opened.)


CARROL differs from the claimed invention in that: 
CARROL does not clearly articulate comparing a second temperature and/or humidity with a first temperature and/or humidity to determine whether the container can be opened. (CARROLL uses pressure; see e.g. Page 7, line 12)

However, MOSER teaches a container (storage bin 12, see fig. 1 and col. 5, line 1) which compares internal and external temperatures (col. 5 line 12-15; “ambient air temperature sensing device 34” and “grain temperature sensing probes 38, 39”) and humidity (“ambient relative humidity sensing device 36”) in order to determine whether to open the container, (e.g. aeration of contents, see col. 6 lines 26-27) showing that it was known in the art before the effective filing date of the invention that humidity and/or temperature may cause an environment to be suitable for opening containers to maintain a balanced internal environment and should be monitored. (col. 6 “In general, aeration under control of the present invention will serve one of three functions. First, the operator may wish to maintain a preselected desired level of moisture content already present (or nearly present) in the grain (maintenance mode). Second, the operator may wish to move grain which is not presently at a desired moisture content toward the desired moisture content, whether that is wetter or drier than current conditions (wetting/drying modes). Third, the system may need to intervene to protect grain that is endangered by internal temperatures rising too far above the average ambient temperature (override modes).” )

MOSER is analogous art because it is reasonably pertinent to the problem confronted by applicant of how to manage the internal environment of a container. 

One of ordinary skill in the art before the filing date of the application could have applied the known technique of monitoring temperature and/or humidity in determining whether to open the container as taught by MOSER to the pressure interlock of CARROL, by adding additional external temperature and/or humidity sensors with which to compare with the already present internal temperature sensor of CARROL when making an interlock lock or unlock determination.

Examiner finds  1) the prior art contained a base device (method, or product) – the container of CARROL upon which the claimed invention can be seen as an improvement. 2) the prior art contained a known technique – the technique of moisture maintenance by selective opening of the container according to monitoring of temperature and/or relative humidity of MOSER – which is applicable to the base device (method, or product). 3) One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results of providing data on whether or not moisture in the environment would positively or negatively impact moisture in the container if opened, as MOSER suggests. Accordingly, the additional instrumentation and monitoring to include temperature and/or humidity in addition to the Pressure sensors of CARROL would have been obvious. (See MPEP 2143.I.D)



Regarding Claim 3, the combination of CARROL and MOSER teaches all of the limitations of parent claim 1; 
CARROL further teaches:
wherein the container comprises a lid (fig. 1, lid 22) and the sensing device is attached to an inner surface of the lid or to a limb which depends from the inner surface of the lid. (see fig. 3, sensors 56, 60, 62, etc. depicted as attached to either the lid or a limb depending from the inner surface of the lid.)

Regarding Claim 5, the combination of CARROL and MOSER teaches all of the limitations of parent claim 1;
CARROL further teaches
wherein the sensing device is attached to an inner surface of the container body. (Page 8, line 19 “A temperature sensor located within the pressure vessel for monitoring and/or logging the temperature”)

While CARROL does not clearly articulate that the sensor is attached to the inner surface of the container body, Examiner finds no evidence of record indicating that the attachment of the sensing device to an inner surface rather than simply interior to the container modifies the operation of the device; and rearrangement of parts where the operation of the machine or method is not modified thereby is obvious. (see MPEP 2144.04).

Regarding Claim 6, the combination of CARROL and MOSER teaches all of the limitations of parent claim 1;
CARROL further teaches:
wherein the container comprises a part-conical body portion. (fig. 1, ref 16: Page 10, line 24 “pressure vessel 12 comprises a part-conical main body portion 16”)

Regarding Claim 7, the combination of CARROL and MOSER teaches all of the limitations of parent claim 6;*
CARROL further teaches:
wherein the sensing device is provided in the part-conical body portion of the container. (Page 8, line 19 “A temperature sensor located within the pressure vessel for monitoring and/or logging the temperature”)
(* as claim 4 is canceled, examiner has provisionally interpreted the claim as depending from claim 6 as this provides antecedent basis for the part-conical body portion.)

While CARROL does not clearly articulate that the sensor is in the part-conical body portion to the inner surface of the container body, Examiner finds no evidence of record indicating that the attachment of the sensing device to the part-conical portion of the vessel rather than anywhere else in the interior of the container modifies the operation of the device; and rearrangement of parts where the operation of the machine or method is not modified thereby is obvious. (see MPEP 2144.04).



Regarding Claim 8, the combination of CARROL and MOSER teaches all of the limitations of parent claim 1;
CARROL further teaches:
comprising an outlet and an outlet valve for selectively opening and closing the outlet, (Page 11, line 4 “outlet vale 24, which is configured to control or stop the flow of powder 14 from the pressure vessel into outlet tube 18”)
wherein the sensing device is arranged to sense downstream of the outlet valve.  (Page 8, line 19 “A temperature sensor located within the pressure vessel for monitoring and/or logging the temperature”)

While CARROL does not clearly articulate that the sensor is downstream of the outlet valve rather than simply within the pressure vessel, Examiner finds no evidence of record indicating that the attachment of the sensing device downstream of the valve rather than simply anywhere else in the interior to the container modifies the operation of the device; and rearrangement of parts where the operation of the machine or method is not modified thereby is obvious. (see MPEP 2144.04).



Regarding Claim 10, the combination of CARROL and MOSER teaches all of the limitations of parent claim 1;
CARROL further teaches:
wherein the container comprises a plurality of sensing devices. (fig. 3, sensors 56, 60, 62, see page 13 line 18 “pressure sensors 56 … located within pressure vessel 12 ... The control unit 54 is also connected to a moisture sensor 60 and an oxygen sensor 62.”)


Regarding Claim 12, the combination of CARROL and MOSER teaches all of the limitations of parent claim 1;
CARROL further teaches:
wherein the sensing device comprises a temperature sensor and/or a humidity sensor and/or a sensor for determining the dew point within the container. (fig. 3, sensors 56, 60, 62, see page 13 line 19 “The control unit 54 is also connected to a moisture sensor 60 and an oxygen sensor 62.” see also Page 8, line 19 “A temperature sensor located within the pressure vessel for monitoring and/or logging the temperature”)



Regarding Claim 17, the combination of CARROL and MOSER teaches all of the limitations of parent claim 1;
MOSER further teaches:
wherein the sensing device and the second sensing device each comprise temperature sensors, (col. 5 line 12-15; “ambient air temperature sensing device 34” and “grain temperature sensing probes 38, 39”)
and wherein a first temperature reading from the temperature sensor of the sensing device (col. 15 line 65 “(a) the grain temperature at any one operating probe...”) is compared (“…exceeds…”) to a second temperature reading from the temperature sensor of the second temperature device, (Col 15. line 66 “…the short term running average ambient temperature” and “col. 6 line 1 “and (b) the actual ambient air temperature is at least 5° F cooler than said grain temperature”)
and a determination is made based on those temperature readings about whether the container can be opened. (Col. 16, line 2: “…and (c) the actual ambient humidity is not greater than 90 percent. Aeration pursuant to this override will continue until one of these conditions is no longer met.” nb. aeration, i.e. opening the container to subject the contents of the container to external airflow via air pressure differential.)

One of ordinary skill in the art before the filing date of the application could have applied the known technique of monitoring temperature and/or humidity in determining to open the container as taught by MOSER to the pressure interlock of CARROL, by adding additional external temperature and/or humidity sensors with which to compare with the already present internal temperature sensor of CARROL when making an interlock lock or unlock determination.

Examiner finds  1) the prior art contained a base device (method, or product) – the container of CARROL upon which the claimed invention can be seen as an improvement. 2) the prior art contained a known technique – the technique of moisture maintenance by selective opening of the container according to monitoring of temperature and/or relative humidity of MOSER – which is applicable to the base device (method, or product). 3) One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results of providing data on whether or not moisture in the environment would positively or negatively impact moisture in the container if opened, as MOSER suggests. Accordingly, the additional instrumentation and monitoring to include temperature and/or humidity in addition to the Pressure sensors of CARROL would have been obvious.


Regarding Claim 18, the combination of CARROL and MOSER teaches all of the limitations of parent claim 10;
MOSER further teaches:
wherein the difference between the temperature received from the temperature sensor of the sensing device (col. 15 line 65 “(a) the grain temperature at any one operating probe...”) and the temperature received from the temperature sensor of the second sensing device (col. 16, line 1 “and (b) the actual ambient air temperature is at least 5.degree. F. cooler than said grain temperature”) is used to make the determination about whether the container can be opened. (Col. 16, line 3: “Aeration pursuant to this override will continue until one of these conditions is no longer met.” nb. aeration, i.e. opening the container to subject the contents of the container to external airflow via air pressure differential.)

One of ordinary skill in the art before the filing date of the application could have applied the known technique of monitoring temperature and/or humidity in determining to open the container as taught by MOSER to the pressure interlock of CARROL, by adding additional external temperature and/or humidity sensors with which to compare with the already present internal temperature sensor of CARROL when making an interlock lock or unlock determination.

Examiner finds 1) the prior art contained a base device (method, or product) – the container of CARROL upon which the claimed invention can be seen as an improvement. 2) the prior art contained a known technique – the technique of moisture maintenance by selective opening of the container according to monitoring of temperature and/or relative humidity of MOSER – which is applicable to the base device (method, or product). 3) One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results of providing data on whether or not moisture in the environment would positively or negatively impact moisture in the container if opened, as MOSER suggests; and accordingly the additional instrumentation and monitoring to include temperature and/or humidity in addition to the Pressure sensors of CARROL would have been obvious.


Regarding Claim 19, the combination of CARROL and MOSER teaches all of the limitations of parent claim 1;
CARROL further teaches:
wherein the step of determining whether the container can be opened is recorded. (Page 13, line 19 “The control unit 54 comprises a module (e.g. a PIC and memory device) adapted record and log the sensor readings either continuously, or at intervals.”)

Regarding Claim 20, the combination of CARROL and MOSER teaches all of the limitations of parent claim 1;
CARROL further teaches:
wherein the container is configured to be locked if it is determined that the container cannot be opened. (Page 7, line 12 “An interlock device may be provided between the container and an AM machine to which it will be connected. The interlock device may be configured to prevent opening the container into the AM device if certain parameters are out of range, for example, if there is contamination, an over-pressure, excessive moisture, excessive oxygen etc. in the container's outlet.”)
Regarding Claim 22, the combination of CARROL and MOSER teaches all of the limitations of parent claim 1;
CARROL further teaches:
wherein the container comprises an antenna for use in determining a location of the container within a confined environment.  (Page 13, line 21 “The control unit 54 also comprise a GSM module (not shown) a GPS unit (not shown) and an antenna 64”)

Regarding Claim 23, the combination of CARROL and MOSER teaches all of the limitations of parent claim 22;
CARROL further teaches:
wherein the location of the container within the confined environment is determined by triangulation of the container's antenna. (see Page 14, claim 2 “wherein the data sensing and/or logging means comprises … a location sensor”)



Regarding Claim 25, the combination of CARROL and MOSER teaches all of the limitations of parent claim 1;
CARROL further teaches:
wherein the container comprises a Radio-frequency identification tag for determining the location of the container within the confined environment. (see Page 5, line 11 “individual, sealed containers are typically uniquely identifiable, for example, using [an] RFID tag or the like”)


Regarding Claim 28, CARROL teaches:
A container (fig. 3, Page 10, line 22 “Pressure vessel 12”) comprising an additive manufacturing machine (fig. 2, AM Machine 28, see Page 11 line 2) and a container adapted to store a quantity of metal powder, (fig., 3 Page 10, line 24 “powder 14”, may be metal see Page 5 line 8) the container comprising:a container body (fig. 1, Main body 16)  having an opening, (fig. 1, valve 24) and
a sensing device for sensing the temperature of the powder and/or the humidity level inside the container, (Page 8, line 19 “A temperature sensor located within the pressure vessel for monitoring and/or logging the temperature of the powder”)
wherein a first reading (i.e. P1, see fig. 3) received from the sensing device is compared to a second reading (i.e. P2 see fig. 3; and Page 7, line 12 “The interlock device may be configured to prevent opening the container into the AM device if certain parameters are out of range, for example, … an over-pressure… etc. in the container's outlet.”)
received from a second sensing device (fig. 3, pressure sensor 58; see Page 13, line 17) configured to sense … an environment outside of the container, (i.e. outlet tube 18, see fig. 3)
and based on the first reading and the second reading, a user is provided within an indication about whether the container can be opened. (Page 7, line 12 “The interlock device may be configured to prevent opening the container into the AM device if certain parameters are out of range” (including pressure, see Page 7). nb. that is, the interlock being locked provides the user with an indication that the container cannot be opened.)

CARROL differs from the claimed invention in that: 
CARROL does not clearly articulate comparing a second temperature and/or humidity with a first temperature and/or humidity to determine whether the container can be opened. (CARROLL uses pressure; see e.g. Page 7, line 12)

However, MOSER teaches a container (storage bin 12, see fig. 1 and col. 5, line 1) which compares internal and external temperatures (col. 5 line 12-15; “ambient air temperature sensing device 34” and “grain temperature sensing probes 38, 39”) and humidity (“ambient relative humidity sensing device 36”) in order to determine whether to open the container, (e.g. aeration of contents, see col. 6 lines 26-27) showing that it was known in the art before the effective filing date of the invention that humidity and/or temperature may cause an environment to be suitable for opening containers to maintain a balanced internal environment and should be monitored. (col. 6 “In general, aeration under control of the present invention will serve one of three functions. First, the operator may wish to maintain a preselected desired level of moisture content already present (or nearly present) in the grain (maintenance mode). Second, the operator may wish to move grain which is not presently at a desired moisture content toward the desired moisture content, whether that is wetter or drier than current conditions (wetting/drying modes). Third, the system may need to intervene to protect grain that is endangered by internal temperatures rising too far above the average ambient temperature (override modes).” )

MOSER is analogous art because it is reasonably pertinent to the problem confronted by applicant of how to manage the internal environment of a container. 

One of ordinary skill in the art before the filing date of the application could have applied the known technique of monitoring temperature and/or humidity in determining whether to open the container as taught by MOSER to the pressure interlock of CARROL, by adding additional external temperature and/or humidity sensors with which to compare with the already present internal temperature sensor of CARROL when making an interlock lock or unlock determination.

Examiner finds 1) the prior art contained a base device (method, or product) – the container and AM system of CARROL upon which the claimed invention can be seen as an improvement. 2) the prior art contained a known technique – the technique of moisture maintenance by selective opening of the container according to monitoring of temperature and/or relative humidity of MOSER – which is applicable to the base device (method, or product). 3) One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results of providing data on whether or not moisture in the environment would positively or negatively impact moisture in the container if opened, as MOSER suggests; and accordingly the additional instrumentation and monitoring to include temperature and/or humidity in addition to the Pressure sensors of CARROL would have been obvious.


Regarding Claim 29 the combination of CARROL and MOSER teaches all of the limitations of parent claim 18;
CARROL further teaches:
wherein the additive manufacturing machine comprises an inlet valve for selectively opening and closing an additive manufacturing machine inlet (see fig. 2, 42 and Page 11, line 15 “It can be seen that the AM machine's inlet 40 comprises an inlet valve 42”)
and the sensing device is provided in a region between an outlet valve of the container and the inlet valve of the additive manufacturing machine, or in the additive manufacturing machine. (Page 8, line 19 “A temperature sensor located within the pressure vessel for monitoring and/or logging the temperature”)

Examiner finds no evidence of record indicating that the attachment of the sensing device downstream of the outlet valve rather than simply anywhere else in the interior to the container modifies the operation of the device; and rearrangement of parts where the operation of the machine or method is not modified thereby is obvious. (see MPEP 2144.04).

Regarding Claim 31 the combination of CARROL and MOSER teaches all of the limitations of parent claim 18;
wherein the container is configured to communicate with the nearest available second sensing device in a confined environment. (see fig. 3, pressure sensor 58 is the nearest second sensing device to the container 12 and is attached to the surface of the confined environment, i.e. outlet tube 18.)



Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CARROL and MOSER, further in view of McCann et al., US 9,977,425 (hereafter McCANN).


Regarding Claim 15 , the combination of CARROL and MOSER teaches all of the limitations of parent claim 1;
The combination differs from the claimed invention in that:
neither reference clearly articulates: wherein a further second sensing device is provided in an additive manufacturing machine. 

However, McCANN teaches a metal powder additive manufacturing system (col. 7, line 50 “direct metal laser melting (DMLM) additive manufacturing machine 210”) which includes additional instrumentation in the additive manufacturing machine (col 7 line 54 “internal sensors of the machine”) including a humidity and temperature sensor (col. 7 line 55 “such as… humidity, ambient temperature”)

McCANN is analogous art because it is from the same field of invention as the claimed invention and the primary reference CARROL of metal powder additive manufacturing and contains overlapping functional and structural similarities: each uses metal powder to produce an additively manufactured part; each reference monitors various environmental parameters related to carrying out the manufacture of a metal part. 
Examiner finds 1) That the prior art contained a device (method, product, etc.) – the Additive Manufacturing Machine of CARROL, which differed from the claimed device by the substitution of some components (step, element, etc.) with other components: an additive manufacturing machine which includes a second sensing device for sensing temperature and/or humidity. 
2) the substituted components – an additive manufacturing machine including a sensing device for sensing temperature and/or humidity – was known in the art, as exemplified by McCANN;
3) one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable at least because McCANN teaches that the disclosed machine is suitable for metal powder manufacturing and it is useful to monitor the environment of the machine in order to provide near real-time status and operational conditions of the machine. (col. 7 line 18 “A digital twin 160 may leverage contextual data from the sensors 120 to represent near real-time status and operational conditions of an asset (e.g., the manufacturing machine 110) or process”) and accordingly the claim is obvious.




Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  While CARROL, MOSER, and McCANN teach many of the limitations of the claimed invention as outlined above; and Minvielle, WIPO Patent Application WO 2015/054082 teaches a container for transport of powders which monitors both internal and external sensors (see fig. 13) and Rainer et al., Brazilian Patent Application PI 0419029-7 teaches a pressurized container which provides an indication of safe opening following a purge; none of the references, alone or in reasonable combination, teach or fairly suggest:
wherein the container is configured to provide an indication of how much time is needed for the powder in the container to acclimatise to its surroundings. 
(Claim 27)

Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.T.S./Examiner, Art Unit 2119    


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119